J-S18038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM CHARLES WUNNER                     :
                                               :
                       Appellant               :   No. 1527 MDA 2019

              Appeal from the PCRA Order Entered August 21, 2019
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0003445-2014


BEFORE:      KUNSELMAN, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED OCTOBER 08, 2020

        The PCRA court has complied with our Order directing a Pa.R.A.P.

1925(a) opinion and addressed Appellant’s pro se claim that he is entitled to

a new trial pursuant to Commonwealth v. Maconeghy, 171 A.3d 707, 712

(Pa. 2017) (holding that “an expert witness may not express an opinion that

a particular complainant was a victim of sexual assault based upon witness

accounts couched as a history, at least in the absence of physical evidence of

abuse.”).

        Our previous memorandum decision in the case sub judice disposed of

all three claims raised in PCRA counsel’s Turner/Finley1 brief as well as two


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
J-S18038-20



of three claims raised in Appellant’s pro se brief filed in response to counsel’s

motion to withdraw.

       Specifically, Appellant raised the Maconeghy claim in his timely pro se

response to PCRA counsel’s petition to withdraw pursuant to Turner and

Finley.2 As we now have the benefit of an opinion from the PCRA court, which

possesses a unique perspective gained from presiding over both Appellant’s

criminal trial and PCRA hearing, we review Appellant’s remaining ineffective

assistance of trial counsel claim.3

       A PCRA petitioner is entitled to relief if he pleads and proves that prior

counsel    rendered     ineffective    assistance   of   counsel.   42   Pa.C.S.A.   §

9543(a)(2)(ii). “It is well-established that counsel is presumed effective, and

to rebut that presumption, the PCRA petitioner must demonstrate that

counsel’s performance was deficient and that such deficiency prejudiced him.”

Commonwealth v. Koehler, 36 A.3d 121, 132 (Pa. 2012) (citation omitted).

“To prevail on an [ineffectiveness] claim, a PCRA petitioner must plead and
____________________________________________


2 In our previous memorandum decision in the above captioned matter, we
determined that appointed PCRA counsel has satisfied the technical
requirements of Turner/Finley. See Commonwealth v. Wunner, No. 1527
MDA 2019 (Pa.Super. Memorandum filed May 12, 2020). In conducting an
independent review of the record as we are required to do under
Turner/Finley jurisprudence, however, we deemed it premature to address
whether the present appeal was otherwise meritless where Appellant’s pro se
Maconeghy claim was not reviewed first by the PCRA court.

3While we find the PCRA court to have provided this Court with a perceptive
analysis of Appellant’s pro se legal question under our review, we ultimately
base our decision on different grounds.



                                           -2-
J-S18038-20



prove by a preponderance of the evidence that (1) the underlying legal claim

has arguable merit; (2) counsel had no reasonable basis for acting or failing

to act; and (3) the petitioner suffered resulting prejudice.” Commonwealth

v. Reyes-Rodriguez, 111 A.3d 775, 780 (Pa. Super. 2015) (en banc). “A

petitioner must prove all three factors of the ‘Pierce test,’[4] or the claim fails.”
Id.    In other words, “[t]he burden of proving ineffectiveness rests with

Appellant.” Commonwealth v. Chmiel, 889 A.2d 501, 540 (Pa. 2005).

       Appellant asserts that trial counsel rendered ineffective assistance of

counsel by failing to object appropriately when the prosecutor asked its

medical expert whether, based on his experience and in light of the victim’s

allegations, he had a medical opinion about whether the absence of physical

evidence of the victim’s sexual abuse could still be consistent with her having

been sexually abused. He submits that asking for such an opinion ran afoul

of the proscription announced in Maconeghy.

       The trial transcript sets forth the following relevant exchange:

       PROSECUTOR: Dr. Lawrence, do you have an opinion based
       upon your education, your training and experience as well as your
       entire examination that you conducted with (victim), including the
       history that she gave you that’s within a reasonable degree of
       medical certainty as to whether or not her findings upon
       examination could still be consistent with slight penetration
       beyond the exterior labial lips?

       DEFENSE COUNSEL: Objection to the form. Would you clean
       that up?

____________________________________________


4   Commonwealth v. Pierce, 527 A.2d 973 (Pa. 1987).


                                           -3-
J-S18038-20



      PROSECUTOR:        I’m not sure how much clearer—

      DEFENSE COUNSEL: Can’t the doctor read his addendum into
      the record?

      THE COURT:         Overruled. It’s a fair question.

      DEFENSE COUNSEL: I believe it’s a conclusion.

N.T. Trial, 1/20/16, at 135-36 (emphasis added).

      The record shows defense counsel objected to the Commonwealth’s

question as one suggesting a conclusion. Specifically, the prosecutor asked

the medical expert if he could opine whether or not the victim’s negative

physical examination was consistent with her having been penetrated when

viewed only in light of his professional experience and his having received the

victim’s statement that she was penetrated.

      Under the circumstances, the objection to the “conclusion” invited by

such a question necessarily sought to preclude the very type of testimony

prohibited in Maconeghy, that is, an expert opinion that usurps the jury’s

role as sole arbiter of a victim’s credibility in the absence of physical evidence

of abuse. Indeed, the testifying doctor himself understood the question in this

way, as he offered such a conclusion, answering, “Yes, I believe I could say

with a good degree of certainty that that’s what happened. It was consistent,

yes.” N.T. at 136.

      The notes of testimony thus show trial counsel’s objection reflected a

Maconeghy concern that the Commonwealth’s question as framed asked the

medical expert to offer a pivotal conclusion on penetration, unsupported by


                                      -4-
J-S18038-20



physical evidence, based only on his background in science and his

assessment of the victim’s allegation. Further evidence of counsel’s concern

in this regard is found in counsel’s request that the expert read into the record

his own independent medical opinion tendered prior to trial instead of

providing testimony that simply tracked the prosecutor’s language that

penetration in this case could have occurred despite the lack of physical

evidence of abuse. When viewed in conjunction, therefore, defense counsel’s

objection and follow-up request of the court were directed against the very

concerns raised in Maconeghy.

      Based on the foregoing, we find that Appellant cannot prevail on his

ineffective assistance of trial counsel claim, as there is no arguable merit to

his contention that trial counsel failed to raise an appropriate objection to the

prosecutor’s questioning of the medical expert witness. The only conclusion

responsive to the prosecutor’s narrowly tailored question would have been an

expert opinion as to whether penetration could have occurred in the victim’s

case, without physical evidence of such abuse, where the victim said it

occurred. Trial counsel objected to this conclusion and requested that the

court simply allow the expert to recite his previously prepared opinion to the

jury. Contrary to Appellant’s contention, counsel’s objection and subsequent

advocacy, therefore, were grounded in the Supreme Court’s Maconeghy

decision.

      As our independent review of the record reveals no other meritorious

claim, we conclude Appellant’s PCRA petition is without merit. Accordingly,

                                      -5-
J-S18038-20



we grant counsel’s motion to withdraw and affirm the order of the PCRA court

dismissing Appellant’s petition.

      Order affirmed. Petition to withdraw granted.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/8/2020




                                   -6-